Citation Nr: 0836259	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her cousin


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant's late husband had service with the recognized 
guerillas from March 1945 to May 1945.  He died in September 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  A hearing was held 
at the RO before the undersigned Veterans Law Judge in July 
2008.


FINDING OF FACT

The appellant's late spouse's only service was recognized 
guerilla service in the Philippines during World War II from 
March 1945 to May 1945.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected death pension benefits are not met.  38 U.S.C.A. 
§§ 101, 107, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.41 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks a nonservice-connected death pension.  
During a hearing held at the RO in July 2008, the appellant 
testified that she believed that she deserved death pension 
benefits based on her late husband's service during World War 
II.  She said that she has already been granted benefits by 
the Philippine Veterans Affairs Organization based on his 
service.  

Initially it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim." Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence are 
dispositive of the claim, the VCAA is not applicable. See id. 
at 132 (VCAA not applicable to a claim for nonservice- 
connected pension when the claimant did not serve on active 
duty during a period of war).  As the law is dispositive in 
the instant claim, the VCAA is not applicable.  Nonetheless, 
the record contains September 2005 and August 2006 letters 
that told the appellant of evidence need to substantiate her 
claim.  The letters included a discussion of the need to 
verify her spouse's service, and requested that she submit 
proof of military service.  The letters also stated that VA 
has a duty to assist the claimant in obtaining evidence, and 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The appellant submitted evidence in 
response to these letters, and has not identified any 
additional evidence that should have been obtained.  The 
Board concludes that no further notification or development 
of evidence is required.  

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  A non-
service-connected death pension may be awarded to the 
surviving spouse of a veteran of war who had qualifying 
service.  See 38 U.S.C.A. § 1541.  A veteran meets the 
service requirement if he or she served in the "active 
military, naval, or air service" during the time periods 
listed in 38 U.S.C.A. § 1521(j).

The service department has verified that the appellant's late 
husband had recognized guerilla service from March 18, 1945 
to May 25, 1945.  It was also reported that he was missing 
between October 2, 1942 and March 17, 1945.  A document from 
the United States Army submitted by the appellant shows that 
her late husband was awarded decorations by the United States 
Army, but contains nothing to indicate that he had any 
service other than recognized guerilla service.  

Recognized guerillas are limited, under 38 U.S.C.A. § 107(b), 
to VA benefits for compensation for service-connected 
disability or death, and their survivors may receive 
dependency and indemnity compensation for the service-
connected death of the veterans.  Laruan v. Principi, 4 Vet. 
App. 100 (1993).  Under section 107(b), recognized guerilla 
service is not deemed to be "active military, naval, or air 
service" for purposes of eligibility for nonservice-connected 
pension benefits. Id.  Therefore, the appellant's deceased 
husband, whose only service was recognized guerilla service, 
does not meet the qualifying service requisite for a non-
service-connected pension.

The Court has upheld this law and the associated regulations.  
See Laruan at 101; Reonal v Brown, 5 Vet. App. 458 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Restrictions 
involving Philippine service have been held not to violate 
the United States Constitution.  See Quiban v. Veterans 
Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), rehearing 
denied (July 18, 1991).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit upheld the constitutionality of 
section 107(a) as applied to a Philippine veteran who 
subsequently moved to the United States.  See Talon v. Brown, 
999 F.2d 514, 517 (Fed. Cir. 1993), cert. denied, 126 L. Ed. 
2d 601 (1993).

In summary, pursuant to statutory and case law, the 
appellant's husband's recognized guerilla service was not 
active military, naval, or air service for purposes of 
qualifying for VA benefits except for certain specified 
benefits.  Pension is not a specified benefit, so it is not 
available to the surviving spouse of a serviceman who had 
only recognized guerrilla service.  38 U.S.C. § 107(b).  
Therefore, the service does not provide the appellant basic 
eligibility for non-service-connected pension.  Accordingly, 
the appellant's claim for VA pension benefits must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Basic eligibility for entitlement to VA death pension 
benefits is not established.  The appeal is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


